DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of Invention I, drawn to a wearable electronic device of claims 1-11 in the reply filed on 11/3/22 is acknowledged.  The traversal is on the ground(s) that the claims are amended to overcome the restriction requirement.  This is found persuasive.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
For claims 1 and 12, the claim language “obtain user body information based on the detected second current” and “obtaining, by the at least one processor, user body information based on the detected second current,” respectively, does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  A claim may lack written description when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See MPEP 2163.03(V).  Here, the claim recites a broad genus of “body information.”  This genus can include species such as body fat, muscle function, temperature, pH, flexibility, chemical composition, height, gender, fertility, sensitivity, allergies, auditory ability, visual ability, and/or pain tolerance.  However, the only species that the examiner could find described in the specification are “body fat” and “muscle information” (see para [0174]).  However, it is not enough that a skilled artisan could devise a way to accomplish the function because this is not relevant to the issue of whether the inventor has shown possession of the claimed invention.  See MPEP 2161.01(I).  Therefore, adequate disclosure is needed.  The examiner respectfully suggests amending the claim language to be “body fat or muscle information” instead of “body information” (including dependent claims 8-11 and 17-20) to overcome this rejection.
Dependent claim(s) 2-11 and 13-20 fail to cure the deficiencies of independent claim(s) 1 and 12, thus claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a).
Allowable Subject Matter
Claim(s) 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
KR 10-2014-0023096 to Hong discloses an electronic device for measuring user body information (Abstract), the electronic device comprising: a touch screen (para [0036]); and a processor (para [0030]) configured to: measure the user body information using at least one of a voltage and a second current measured after a first current is induced across the user’s body by a first magnetic field generated from the first coil as the power is applied (para [0014]-[0016] and [0032]).
U.S. Patent Application Publication No. 2013/0141116 to Feldkamp et al. (hereinafter “Feldkamp”) discloses a first coil disposed underneath a touch screen/panel (para [0039] and [0092]) (also see para [0091]) and detecting a contact of a user’s body portion on at least two spots of the touch screen/panel (para [0092]), upon detecting the contact of the user’s body portion on at least two spots of the touch screen, apply power to the first coil in the electronic device (para [0039] and [0092]), and measure the user body information using at least one of a voltage and a second current measured after a first current is induced across the user’s body by a first magnetic field generated from the first coil as the power is applied (para [0039] and [0092]).
U.S. Patent No. 6,400,983 to Cha discloses an apparatus and method for analyzing body composition by passing a current across the body through two different electrodes (Abstract).
However, none of the cited references disclose nor render obvious the ordered combination of elements in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791